Citation Nr: 0715025	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-11 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's plantar fasciitis of the left foot is 
manifested by pain and tenderness analogous to pain on 
manipulation and use of the foot; disability analogous to 
severe flatfoot, including objective evidence of marked 
deformity, increased pain on manipulation and use 
accentuated, indication of swelling on use or characteristic 
callosities, has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for plantar fasciitis of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code 
5299-5276 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letter dated in February 2003 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
advised the appellant that he could obtain medical records 
and send them to VA.  The Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claim that VA has not sought.

VA medical records, VA examination reports and medical 
opinion, and personal statements, have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Increased Rating for Plantar Fasciitis of the Left Foot

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  
38 C.F.R. 4.20.

Because there is no exact diagnostic code for plantar 
fasciitis, the RO rated the veteran's service-connected 
disability by analogy pursuant to the provisions of 
Diagnostic Code 5276.  Diagnostic Code 5276 is appropriate 
because the functions affected, the localization and 
symptomatology of a flatfoot are closely analogous to that of 
plantar fasciitis.  Diagnostic Code 5276 provides that for a 
rating of 10 percent for a single foot, there must be weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achillis, pain on manipulation and use of the feet.  
For a rating of 20 percent for a single foot, there must be 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  For a rating 
of 30 percent for a single foot, there must be pronounced, 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a.
 
A 10 percent rating for plantar fasciitis of the left foot 
has been in effect since September 2001.  The appellant 
requested an increased rating for plantar fasciitis of the 
left foot in February of 2003.  The veteran contends that the 
plantar fasciitis of the left foot has worsened.  The Board 
notes the veteran's representative's has advanced contentions 
to the effect that an evaluation of 20 percent is warranted 
because there is marked deformity, pain on manipulation, and 
use accentuated, swelling on use, and characteristic 
callosities.  

The evidence in this case includes VA treatment records and 
examination reports from March 2003 through March 2004 that 
show the veteran's plantar fasciitis of the left foot 
improving as it is aided by the use of orthotics.  While in 
March 2003 VA's examining physician found the appellant's 
left foot to cause him "exquisite tenderness" upon 
palpitation and wrote that the appellant had worsening pain 
and symptoms over the last several years to the point where 
he cannot participate in the activities he enjoys, subsequent 
medical physicians and podiatrists found the veteran's 
condition improved over the course of the next twelve months 
due to his use of orthotics.  For example, the VA podiatrist 
who treated the appellant in July of 2003 reported that the 
veteran experienced pain on the scale of 7 out of 10, with 10 
being the most pain the veteran ever experienced.  In August 
of 2003, the physician who saw the veteran reported 
improvement with the orthotics, although there was some 
slight discomfort on palpitation.  

The physician who treated the appellant in October of 2003 
found the veteran's plantar fasciitis of the left foot 
improved by his wearing orthotics.  The most current VA 
treatment records in the claims file, dated in March of 2004, 
show that the veteran's pain is at a greatly decreased level 
from the pain he had a year earlier, being 2 out of 10, with 
10 being the worse pain the veteran ever experienced, that 
the orthotics were helping, but that the veteran was working 
for his employer 12 hours a day and standing 95 percent of 
the time as a postal worker.  The podiatrist who treated the 
veteran wrote a note to his employer, the United States 
Postal Service, which asked the employer to minimize the time 
the appellant spent standing in one position for long periods 
as well as eliminating his overtime for the current time.  
Although the appellant asserts that he has been absent from 
his job as a postal worker due to plantar fasciitis of the 
left foot during the January 2002 through April 2003 
timeframe, the evidence does not show that the time lost was 
due to plantar fasciitis of the left foot.  In addition, the 
veteran's reported symptoms and the clinical findings 
regarding severity of disability of left foot plantar 
fasciitis are more probative on the questions of whether the 
veteran meets the scheduler criteria for a higher rating.

The veteran's representative asserts generally that the March 
2003 VA compensation examination was inadequate because it 
failed to address the severity of the veteran's condition.  
The physician who performed the examination took into account 
the veteran's history and treatment, performed a physical 
examination of the left foot, reviewed the veteran's x-rays, 
and made an assessment using relevant criteria of pain and 
manipulation; therefore, the Board finds this examination to 
be adequate for rating purposes.

After a review of the evidence, the Board finds the veteran 
has symptoms consistent with a 10 percent disability rating, 
under Diagnostic Code 5276, for left foot plantar fasciitis, 
because although he does not experience weight-bearing line 
over or medial to his great toe, or inward bowing of the 
tendo Achillis, he does experience pain on manipulation and 
use of the foot.  The veteran still experiences some pain, 
but it is not to the level he experienced in March of 2003, 
and the symptoms are relieved by built-up shoes or arch 
supports (orthotics).  

Because the evidence does not show that the appellant has 
objective evidence of a deformity, pain on manipulation and 
use, that is accentuated and swelling on use, the criteria 
for a 20 percent rating, under Diagnostic Code 5276, is not 
met.  The orthotics have helped the veteran by reducing his 
pain to a level where he can work as a postal worker, an 
occupation that requires a great deal of standing and 
walking.  Based on this evidence, the Board finds that the 
veteran's symptoms for plantar fasciitis of the left foot 
more nearly approximate the criteria for a rating of 10 
percent for plantar fascitiis of the left foot, and do not 
meet the scheduler rating criteria for an increased rating 
for 20 percent.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for increased 
rating in excess of 10 percent for plantar fasciitis of the 
left foot, and the claim for an increased rating must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App.49, 55 (1990). 


ORDER

A disability rating in excess of 10 percent for plantar 
fasciitis of the left foot is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


